Citation Nr: 0420895	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism, status post-operative, due to papillary 
thyroid cancer for the period from November 1, 2001 through 
July 20, 2003; and in excess of 30 percent on and after July 
21, 2003. 

2.  Entitlement to an initial compensable rating for 
recurrent, metastatic papillary thyroid cancer with lymph 
node involvement prior to April 17, 2003; and in excess of 
100 percent on and after April 17, 2003.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spondylosis and left knee osteoarthropathy.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, left knee.  

5.  Entitlement to an initial rating in excess of 10 percent 
for postoperative exercise induced compartment syndrome, left 
leg.  

6.  Entitlement to an initial rating in excess of 10 percent 
for postoperative exercise induced compartment syndrome, 
right leg.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims for increased disability ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such specific notice is required.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Review of the claims file reveals 
that the veteran has not yet been provided with this type of 
specific notice.

Because the veteran filed a notice of disagreement as to the 
ratings assigned to his service-connected disabilities within 
one year of receiving notice of the original grants of 
service connection, the VA is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Because the veteran filed a notice of disagreement as to the 
ratings assigned to his service-connected disabilities within 
one year of receiving notice of the original grants of 
service connection, the increased ratings claims are 
considered to be "downstream" issues from the original 
grants of service connection.  Recently, the VA General 
Counsel promulgated an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claims 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In this case, he was not provided with the type of specific 
notice required by Quartuccio and Charles prior to the RO's 
grants of service connection in November 2001.  In the 
absence of such prior notice, the Board interprets the 
General Counsel's opinion as requiring current notice as to 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims for 
increased disability ratings prior to further adjudication of 
the veteran's appeals.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and other legal precedents are 
fully complied with and satisfied.  Any 
evidence identified should be obtained 
pursuant to pertinent procedures.

2.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




